PER CURIAM.
Larry Wilder appeals the trial court’s summary denial of his post-conviction relief motion under Florida Rule of Criminal Procedure 3.850. Although the order cites portions of the record to support its denial, the trial court failed to append those portions of the record to its order, as required by Rule 3.850(d). Accordingly, this case is reversed and remanded with directions to the trial court to either conduct an evidentiary hearing or append to its order those portions of the record that show Wilder is not entitled to *1042relief. See Carter v. State, 632 So.2d 1139 (Fla. 4th DCA 1994); Lewis v. State, 613 So.2d 115 (Fla. 4th DCA 1993).
REVERSED AND REMANDED.
GUNTHER, C.J., and POLEN and GROSS, JJ., concur.